Dewey, J.
The contract upon which the plaintiff sought to recover being found by the jury to be an entire contract for sawing all-the lumber stated in the plaintiff’s bill of particulars, and to be paid for as one piece of work, the statute of limitations would not apply to the first two items in the bill of particulars.
It is however insisted on the part of the defendant that the plaintiff by his form of declaration is estopped from saying that the whole services were performed under an entire contract.
This objection would seem to assume that services performed under an entire contract cannot be recovered in an action on the common money counts. But this is not so; for, however special or entire the contract for labor and services, after the services have been fully performed, and nothing remains but to pay the money due therefor, the common counts are sufficient. Morse v. Potter, 4 Gray, 292. In any aspect of the case the form of the declaration was a proper one, and it being upon the common counts, the bill of particulars was properly filed, and its detailed statements did not estop the plaintiff from showing that all the items of services were performed under one contract.

Exceptions overruled.